Case 8:18-cr-00157-TDC Document 211-1 Filed 06/14/19 Page 1 of 3




                 EXHIBIT A
                Case 8:18-cr-00157-TDC Document 211-1 Filed 06/14/19 Page 2 of 3



From:                Barry Pollack <barryjpollack@gmail.com>
Sent:                Thursday, June 13, 2019 11:17 AM
To:                  Ettinger, Jessica
Subject:             Fwd: FW: Yosef Herzog




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Zvi Gabbay <zgabbay@barlaw.co.il>
Date: Thu, Jun 13, 2019 at 11:16 AM
Subject: FW: Yosef Herzog
To: Barry Pollack (barryjpollack@gmail.com) <barryjpollack@gmail.com>




                 Zvi Gabbay
                 Partner
                 T +972 3 6400600 | M +972 50 6215300
                 Website

                 Barnea Jaffa Lande & Co Law Offices
                 Information in this message is confidential and subject to attorney‐client privilege. If you are not the intended
                 recipient of this message, please notify us immediately and delete the message from your system. Thank you.



From: Van Dyck, Henry [mailto:Henry.Van.Dyck@usdoj.gov]
Sent: Tuesday, June 11, 2019 5:36 PM
To: Zvi Gabbay <zgabbay@barlaw.co.il>
Cc: Atkinson, Lawrence (CRM) <Lawrence.Atkinson2@usdoj.gov>; Cottingham, Caitlin (CRM)
<Caitlin.Cottingham@usdoj.gov>
Subject: Yosef Herzog



Mr. Gabbay – as we just discussed, myself, Rush Atkinson, and Caitlin Cottingham are prosecutors with the United States
Department of Justice, Criminal Division, Fraud Section – Securities and Financial Fraud Unit. On our call we notified you
that your client Yosef Herzog has been charged by indictment in the United States with a number of offenses for his role
in a scheme to defraud investors in the United States and elsewhere through purported investments in “binary
options.” The charges against Mr. Herzog have been pending under seal in the United States District Court for the
District of Maryland since February 2019. We will be in a position to provide you with a copy of the indictment shortly.



                                                                 1
                 Case 8:18-cr-00157-TDC Document 211-1 Filed 06/14/19 Page 3 of 3
The purpose of our call was to provide you and your client notice of the pending charges so that your client may make
an informed decision as to whether to participate in the upcoming depositions that have been scheduled next week in
Israel in the related case of United States v. Lee Elbaz, which is also pending in the United States District Court for the
District of Maryland (Criminal Action No. TDC‐18‐157). As I discussed on our call, under the laws of the United States
your client is afforded many rights now that he has been charged, including the right not to subject himself to
examination during a deposition. We understood from you that in light of the news that your client has been charged,
your client will be seeking counsel in the United States. Please pass along our contact information to any counsel in the
United States that is retained on behalf of your client, and as we discussed during our call, you should also feel free to
reach out to us with any questions.




Henry Van Dyck

Deputy Chief

U.S. Department of Justice, Criminal Division

Securities and Financial Fraud Unit

1400 New York Avenue NW

Washington DC 20530

(202) 514‐1721




______________________________________________________________________
This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit http://www.symanteccloud.com
______________________________________________________________________




                                                             2
